Opinion by
Henderson, J.,
We have a single assignment of error, which complains of the action of the court in granting a new trial. The action was brought to recover the price of a quantity of paper boxes alleged to have been sold and delivered to the defendants, the acceptance of which the latter denied. The case was tried before a judge of the Municipal Court without a jury and the finding was in favor of the defendants. The trial judge with a well-intended purpose to end the litigation between the parties, coupled with his finding for the defendants a direction that they return the boxes to the plaintiff. No opinion was filed on the motion for a new trial, but the court was probably moved to that action by the omission of the defendants to surrender the boxes in accordance with the condition connected with the finding of the trial judge. It has been frequently said by the Supreme Court and this court that the action of the court in granting or refusing a new trial is so largely a matter of discretion that its exercise will not be reviewed except in a clear case of abuse of discretion and in the absence of manifest abuse an *567appeal from such action cannot be sustained. An examination of the record in this case we think does not disclose such manifest abuse of discretion. The court may have been influenced as to the merits of the case by the retention of the property by the defendants in view of the evidence at the trial that the boxes were in the defendants’ possession or at least under their control at the time of the trial. The property was delivered to them but they alleged they had not accepted it because it was not of the kind they had agreed to purchase. The plaintiff was left in a situation in which he lost his action and was out of possession of his property. We cannot say that it was an unreasonable direction by the court that the defendants surrender the property rather than that the plaintiff be subjected to the necessity of resorting to an action of replevin to recover that which according to the defendant’s contention belonged to him, and other considerations may have moved the court.
The assignment is overruled and the appeal dismissed.